hPER CURIAM*
According to the record in this case, the Stone, Pigman law firm will, pursuant to a contingency fee, receive a portion of any money judgment in favor of the landowners issued in this case. The court of appeal opinion in this case was written by Chief Judge H. Charles Gaudin. Judge Gaudin’s son-in-law is a member of the Stone, Pigman law firm. Judge Gaudin acknowledged in a letter to this court that it only recently came to his attention, after the opinion was handed down, that the firm is involved in this case. Judge Gaudin additionally wrote that had he known of Stone, Pigman’s involvement in this case, he would have notified the attorneys involved in the case and recused himself if asked. Because the State was not so notified during the appellate process, it was deprived of the opportunity to file a motion to recuse Judge Gaudin. In view of the unusual circumstances presented and in order to preserve the appearance of a fair and impartial judiciary, we vacate the fifth circuit Court of appeal opinion in this case, and remand to the second circuit court of appeal for briefing, argument and a new opinion.

 Lemmon, L, not on panel, recused. See Rule IV, Part 2, § 3.